Reargument was allowed pursuant to the order of this court dated April 23, 1965 (23 A D 2d 746) since plaintiff died after verdict but before judgment *440was entered and before the notices of appeal were served. Prior to the argument of the appeal plaintiff’s attorney failed to notify this court of the death of his client. (See, also, 23 A D 2d 494.) The rejection of the records of Union Hospital by the trial court was not prejudicial error since plaintiff entered said hospital three years and eight months after the accident which gave rise to the cause of action herein. Further, the diagnoses were too speculative. Accordingly, we adhere to our original decision. Settle order on notice. Concur — Breitel, J. P., Rabin, McNally, Steuer and Witmer, JJ.